Citation Nr: 1721634	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for the Veteran's status post-sclerotherapy for varicose vein (hereinafter "varicose vein disability") of the left leg. 

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability ("TDIU").


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from November 1990 through September 1995. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction ("AOJ")).

In April 2013, the Veteran testified at a Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's claim has previously been before the Board.  Most recently, in January 2016, the Veteran' appeal was remanded to the AOJ for further development, to include the procurement of an updated VA examination.  The January 2016 remand order additionally requested the AOJ provide the Veteran with the appropriate forms to determine his entitlement to a TDIU.  A review of the evidentiary record indicates the Veteran was provided with an updated VA examination and that the requested forms were mailed to the Veteran.  Therefore, the Board finds the AOJ has substantially complied with the prior remand directives and the Veteran's claim has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's varicose vein disability has been manifested by pain, swelling, cramping, and stasis pigmentation; however, symptoms consistent with massive board-like edema with constant pain at rest are not shown at any time during the appeal.  

2.  Prior to May 13, 2015, the Veteran's varicose vein disability was not manifested by persistent ulceration.  

3.  Beginning on and after May 13, 2015, the medical and lay evidence of record suggest the Veteran began experiencing persistent and recurrent ulcerations to his left lower extremity. 

4.  The Veteran is service connected for a varicose vein disability of the left leg, a low back strain, status post excision of lymph node of the right groin, and migraine headaches.  The Veteran's overall disability rating was 50 percent beginning on and after July 21, 2008.  Beginning on and after May 13, 2015, the Veteran's overall disability rating is 60 percent, thus meeting the schedular criteria for entitlement to TDIU. 

5.  The Veteran was employed through at least November 2015.  

6.  The medical and lay evidence of record do not support a finding that the Veteran's service-connected disabilities, in particular his varicose vein disability, prevented him from obtaining and maintaining substantially gainful employment at any time throughout the period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the varicose vein disability of the left lower extremity have not been met for the period prior to May 13, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016). 

2.  The criteria for an increased 60 percent disability evaluation, but no greater, for the varicose vein disability of the left lower extremity has been met beginning on and after May 13, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016). 

3.  The criteria for an award of a TDIU have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in August 2008 and June 2016, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records, including records from the Social Security Administration.  For his part, the Veteran has submitted personal statements, private medical opinion letters, and arguments from his representative.

The Veteran was additionally afforded VA examinations in January 2014 and October 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in January 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's January 2016 remand, the AOJ provided the Veteran with an updated VA examination for his varicose vein disability.  As for updated treatment records, the AOJ obtained the Veteran's VA treatment records from the Durham VA Medical Center ("VAMC").  For his part, the Veteran has not identified or provided any updated private treatment records since the Board's January 2016 remand.  As such, the Board finds the AOJ has substantially complied with the prior remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his claim for an increased disability rating in July 2008.  Thus, the relevant temporal focus for the disability in question dates back to July 2007. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant appeal, the Veteran's varicose vein disability has been rated under Diagnostic Code 7120.  Under this code, varicose veins productive of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated as 40 percent disabling.  For a higher, 60 percent rating, the evidence must demonstrate (1) persistent edema or subcutaneous induration, (2) stasis pigmentation or eczema, and (3) persistent ulceration.  Finally, for a 100 percent rating, Diagnostic Code 7120 requires massive board-like edema with constant pain at rest.

As was discussed in the Board's January 2016 remand, the Veteran was awarded an increased 40 percent evaluation for his varicose vein disability during the pendency of his appeal.  See April 2014 Rating Decision.  However, as this was not a full award of all the benefits the Veteran sought on appeal, his claim was returned to the Board.  

Based upon a review of the prior medical evidence and the more recent VA treatment records the Board finds the Veteran is not entitlement to a rating in excess of 40 percent prior to May 13, 2015.  However, the evidence does support the grant of an increased rating of 60 percent, but no greater, beginning on and after May 13, 2015.  As of this date, the Board finds the clinical evidence of record documents the first instance of an ulceration of the Veteran's left lower extremity, which thus warrants the assignment of an increased disability rating.  During a physical examination at this time, the Veteran was observed to have a "small" one centimeter long ulceration on his left shin.  See Greenville VA Records in VVA.  Thereafter, a second ulceration was reported on the Veteran's left shin in February 2016.  See Durham VAMC Records.  A follow-up examination, dated in June 2016, reported a "healed" ulceration to the anterior aspect of the Veteran's left shin with residual scarring.  

The Board finds these physical examinations, beginning on and after May 13, 2015, provide adequate evidence of recurrent ulcerations to the Veteran's left leg.  Although the Rating Schedule requires evidence of "persistent" ulcerations, the Board has determined that, in viewing the evidence in the light most favorable to the Veteran's claim, that these two reports of left leg ulcerations are sufficient to warrant the assignment of an increased rating.  The Board finds it is in the Veteran's best interest to assign the higher rating beginning on and after May 13, 2015.  

However, the Board does not find any probative clinical evidence which would suggest the Veteran experienced persistent ulcerations prior to May 13, 2015.  A review of the Veteran's physical examinations is absent for any observations of ulcerations, blisters, open wounds, or scars prior to May 13, 2015.  The Veteran additionally denied the occurrence of or history of left leg ulcerations during physical examinations prior to May 13, 2015.  See e.g. Greenville VA Records in VVA, dated in November and March 2014.  Therefore, May 13, 2015 represents the earlier possible date for which the Veteran would be entitled to an increased rating. 

Similarly, the Board does not find any evidence, either lay or clinical, which suggests the Veteran would be entitled to the assignment of a 100 percent disability evaluation.  At no point during the period on appeal was the Veteran's left leg edema ever described as "board-like," or so swollen that the skin was taught and stiff.  While the evidence of record does show clinical observations of increased skin pigmentation the build-up of fibrous tissues, these observations do not rise to the level of severity contemplated by a 100 percent disability evaluation. 

The Board has additionally considered whether the Veteran's varicose vein disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected varicose vein disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including edema, pain at rest, skin ulcerations, and limited ability to engage in activities such as prolonged sitting, standing, and walking.

As to the Veteran's reports of taking extended periods of sick leave from work, the Board finds the current schedular evaluation fully compensates for this allegation.  VA regulations specify that the assignment of a schedular disability evaluation inherently contemplates the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the 60 percent disability evaluation assigned. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In conclusion, considering the overall severity of the Veteran's varicose vein disability, the Board finds the evidence of record does not support a rating in excess of 40 percent prior to May 13, 2015.  However, the evidence does support the assignment of an increased 60 percent evaluation, but no greater, beginning on and after May 13, 2015.  The Board additionally concluded that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

With the grant of a 60 percent disability evaluation for the Veteran's varicose vein disability of the left lower extremity, the Veteran's combined service connected disability evaluation meets the threshold requirements for consideration of TDIU on a schedular basis from May 13, 2015.  Prior May 13, 2015, the Veteran's combined service connected disability rating did not exceed 70 percent.  

That being the relevant law for the Veteran's application for entitlement to TDIU, the Board finds that the competent and probative evidence of record weighs against the Veteran's claim.  First, the Board notes the Veteran continued working through November 2015.  Therefore, the evidence demonstrates the Veteran was capable of maintaining substantially gainful employment through at least November 2015.  Furthermore, the Board finds no evidence to suggest the Veteran's employment was marginal during this time, or was significantly curtailed due to his service-connected disabilities.  

Second, the evidence does not suggest the Veteran's service-connected disabilities rendered him totally incapable of all forms of substantially gainful employment beginning in November 2015.  The evidentiary record contains a medical opinion/recommendation from the Veteran's primary care physician, which advised him his varicose vein disability would limit his abilities to perform the duties of his job as a fork lift operator.  The Board recognizes that the Veteran was medically advised to leave this position due to worsening symptoms of his varicose vein disability.  However, closer inspection of the medical opinion shows the treating physician advised the Veteran to avoid jobs which required him "to keep standing...for so many hours as [currently] does."  See November 2015 Progress Note from Durham VAMC.  The letter additionally advised that it is in the Veteran's best interest to not engage in an employment that requires him to stand for any extended period of time.  Thus, the medical opinion of the Veteran's physician was that he should avoid any job which required him to stand for prolonged periods.  Notably, the physician did not state the Veteran was precluded from other activities, such as sitting or alternating between a seated and standing position.  Furthermore, the Veteran's physician did not say he was unable to perform other types of employment, such as sedentary or seated jobs. 

This conclusion, that the Veteran is capable of sedentary employment, is supported by the clinical evidence of record.  No physician or other medical provider has advised the Veteran that is unable to perform sedentary work.  For example, the most recent October 2016 VA examination found the Veteran could engage in employment that does not require prolonged sitting, standing, walking, or bending.  To further explain these limitations, the VA examiner stated the Veteran would experience left lower leg pain with prolonged standing, for periods exceeding 10 minutes, sitting for more than 45 minutes, or walking further than the distance of one block.  Thus, while the Veteran's symptoms impose functional limitations, the VA examiner concluded they did not prevent the Veteran from performing all types of work. 

The Board finds this October 2016 VA examination and opinion to be entitled to significant weight.  As discussed above, the VA examiner provided specific limitations for the Veteran's lay reports of symptoms.  These limitations encompass the totality of the veteran's symptoms, including his reports of pain and fatigue with prolonged standing or walking. 

Similarly, the Board finds the opinion of the January 2014 VA examiner to be persuasive and entitled to significant weight.  Following an examination of the Veteran and a review of his medical records, the examiner concluded the Veteran would be capable of performing sedentary duties, with no lifting over 20 pounds.  Additionally, the examiner concluded the Veteran would be limited in his ability to perform walking and standing duties.  This conclusion again accounts for the Veteran's reported symptoms, his description of flare-ups, and is based upon an in-depth review of the Veteran's medical history.  Therefore, the Board finds it is entitled to significant weight. 

A further review of the Veteran's medical records does not result in any medical evidence or medical opinion evidence which would suggest the Veteran is unable to perform sedentary employment. At no point during the period on appeal did any treating or examining physician advise the Veteran that his service-connected disabilities rendered him wholly unable to work.  Rather, a review of the more recent medical evidence suggests the Veteran's overall disability picture was well controlled through conservative modalities, and does not significantly impair his overall functioning.  See June 2016 Durham VAMC Records. 

The Veteran's own subjective and lay reports suggest he is capable of performing a range of sedentary work.  For example, during a physical examination in February 2017, the Veteran relayed to his physician that he would be traveling for the next several weeks.  See Greenville VA Records, Virtual VA.  The Veteran stated he was taking a vacation to Hawaii for one week, and then would travel to the Philippines for several weeks.  This ability to travel, and sit on a plane for several hours, suggests the Veteran is capable of performing a range of sedentary work.  

Lastly, the Board is aware the Veteran was awarded disability from the Social Security Administration beginning on November 2015.  Specifically, a medical expert within the Social Security Administration found the Veteran met the criteria for Listing 4.11A, describing a chronic venous insufficiency impairment.  This determination by Social Security is not binding on VA nor is it a medical opinion which would be entitled to any probative vale.  Rather, this finding shows only that the Veteran's varicose vein disability is of such a degree that it met the requirements of the Social Security Administration to award disability.  In this case it met the requirement that the Veteran's disability be characterized by "extensive brawny edema involving at least two-thirds of the leg between the ankle and the knee."  See Medical Determination from Social Security Administration.  

Moreover, the determination from the Social Security Administration did not provide any further functional restrictions imposed on the Veteran.  Because he met the requirements of Listing 4.11A, he was automatically awarded disability benefits.  The Board further notes this award of disability was done with a finding that "medical improvement would occur."  Therefore, no functional restrictions or exertional limitations were proscribed by the Social Security Administration's medical experts.  

In conclusion, the Board finds the totality of the evidentiary record does not support the award of entitlement to a TDIU at any time during the pendency of the Veteran's appeal. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 3 8 C.F.R. § 3.102;  See also Gilbert, 1 Vet. App. at 49.


ORDER

A rating in excess of 40 percent for a left lower extremity varicose vein disability is denied. 

Subject to the laws and regulations governing the payment of VA compensation, beginning on and after May 13, 2015 an increased 60 percent disability for a left lower extremity vein disability is granted.  

Entitlement to an award of a TDIU is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


